Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #030


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 27th day of June, 2018, are as follows:



PER CURIAM:

2018-C-0313       KEVIN COOLIDGE v. AUSTIN BUTLER, DBA AUSTIN'S AUTO SALVAGE
                  (Office of Workers’ Compensation, District 1E)
                  For the reasons assigned in our opinion in Angela Jackson v.
                  Family Dollar Stores of Louisiana, Inc., et al., 18-0170 (La.
                  __/__/18), ___ So.3d ___, the judgment of the court of appeal is
                  affirmed insofar as it determined it had jurisdiction to consider
                  this devolutive appeal, although it could not entertain the
                  appeal until the bond was posted. The case is remanded to the
                  court of appeal to determine whether the bond has been posted
                  and, if so, to consider the appeal on the merits.

                  AFFIRMED AND REMANDED.

                  JOHNSON, C.J., dissents and assigns reasons.
                  WEIMER, J., dissents and assigns reasons.
                  GUIDRY, J., concurs.
                  CRICHTON, J., additionally concurs for the reasons assigned in
                  Angela Jackson v. Family Dollar Stores of Louisiana, Inc., et
                  al., 18-0170 (La. 6/27/18,___ So.3d.___.
06/27/18


                      SUPREME COURT OF LOUISIANA

                                 No. 2018-C-0313

                               KEVIN COOLIDGE

                                     VERSUS

            AUSTIN BUTLER, DBA AUSTIN'S AUTO SALVAGE

  ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, THIRD
CIRCUIT, OFFICE OF WORKERS' COMPENSATION, DISTRICT 1E


PER CURIAM


      For the reasons assigned in our opinion in Angela Jackson v. Family Dollar

Stores of Louisiana, Inc., et al., 18-0170 (La. __/__/18), ___ So.3d ___, the judgment

of the court of appeal is affirmed insofar as it determined it had jurisdiction to

consider this devolutive appeal, although it could not entertain the appeal until the

bond was posted. The case is remanded to the court of appeal to determine whether

the bond has been posted and, if so, to consider the appeal on the merits.



                                     DECREE

      For the reasons assigned, the judgment of the court of appeal is affirmed

insofar as it determined it had jurisdiction over this devolutive appeal. The case is

remanded to the court of appeal for further proceedings consistent with this opinion.
06/27/18



                      SUPREME COURT OF LOUISIANA

                                  No. 2018-C-0313

                                KEVIN COOLIDGE

                                      VERSUS

            AUSTIN BUTLER, DBA AUSTIN'S AUTO SALVAGE

   ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, THIRD
  CIRCUIT, OFFICE OF WORKERS’ COMPENSATION, DISTRICT 1E

JOHNSON, Chief Justice, dissents and assigns reasons.

      In this case, Kevin Coolidge, was injured in the course and scope of his

employment as a mechanic with Austin Butler d/b/a Austin’s Auto Salvage

(“Austin”). On June 29, 2016, the OWC awarded him benefits, including medical

expenses, temporary total disability, and supplemental earnings benefits, and

assessed sanctions and attorney’s fees against Austin. On August 29, 2016, Austin

filed a motion for appeal and the OWC signed the order on September 1, 2016.

Neither the motion nor the order specified the type of appeal, and Austin did not

request that a bond be set. On September 2, 2016, the OWC issued a notice of appeal

indicating the appeal was devolutive. No appeal bond was set. On November 28,

2016, claimant filed the instant motion to dismiss the appeal as untimely based on

Austin’s failure to post an appeal bond in accordance with La. R.S. 23:1310.5(C).

The Court of Appeal granted claimant’s motion and dismissed Austin’s appeal as

premature. The court remanded the case to the OWC for the setting of a bond in

compliance with La. R.S. 23:1310.5(C).

      I disagree with the majority’s holding that the court of appeal has jurisdiction

to consider this devolutive appeal. I respectfully dissent for the reasons I assigned in



                                           1
my dissent this day in Angela Jackson v. Family Dollar Stores of Louisiana, Inc., et

al., 18-0170 (La. __/__/18), ___ So.3d ___ (J, dissenting).




                                         2
06/27/18


                   SUPREME COURT OF LOUISIANA


                                 NO. 2018-C-0313

                               KEVIN COOLIDGE

                                      VERSUS

            AUSTIN BUTLER, DBA AUSTIN’S AUTO SALVAGE

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, THIRD CIRCUIT,
               OFFICE OF WORKERS’ COMPENSATION, DISTRICT 1E


WEIMER, J., dissenting.

       I respectfully dissent for the reasons assigned in my dissent in Angela Jackson

v. Family Dollar Stores of Louisiana, Inc., et al., 18-0170 (La. 6/ /18), ___ So.3d

___.
06/27/18


                     SUPREME COURT OF LOUISIANA

                                 No. 2018-C-0313

                              KEVIN COOLIDGE

                                     VERSUS

            AUSTIN BUTLER, DBA AUSTIN’S AUTO SALVAGE

   ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, THIRD
  CIRCUIT, OFFICE OF WORKERS’ COMPENSATION, DISTRICT IE


CRICHTON, J., additionally concurs and assigns reasons:

      I additionally concur for the reasons assigned in Angela Jackson v. Family

Dollar Stores of Louisiana, Inc., et al., 18-0170 (La. 6/27/18), ___ So.3d ___.